Exhibit 10.3

 

 

OPERATIONAL SERVICES AGREEMENT

 

by and among

 

PHILLIPS 66 CARRIER LLC,

 

 PHILLIPS 66 PARTNERS HOLDINGS LLC

 

and

 

PHILLIPS 66 PIPELINE LLC

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

Article I.

Defined Terms

1

Article II.

Responsibilities of Operator

5

Article III.

Financial Accounting and Billing Practices

7

Article IV.

Safety

9

Article V.

Relationship of the Parties

9

Article VI.

Liability Standard and Indemnification

9

Article VII.

Insurance

11

Article VIII.

Term and Termination

12

Article IX.

Alcohol and Controlled Substances

13

Article X.

Force Majeure

13

Article XI.

Notices

14

Article XII.

Applicable Law

15

Article XIII.

Confidentiality

15

Article XIV.

Disputes Between the Parties

15

Article XV.

Assignability

15

Article XVI.

Compliance with Laws

16

Article XVII.

Severability

16

Article XVIII.

Non-Waiver

16

Article XIX.

Entire Agreement; Amendments

16

Article XX.

Survival

17

Article XXI.

Counterparts; Multiple Originals

17

Article XXII.

Construction

17

Article XXIII.

Article Headings; Exhibits

17

 

 

 

Exhibits

 

 

 

A

Description of Pipelines and Terminals

B

Maintenance Services

C

Operating Services

D

Administrative Services

E

Construction Services

F

Accounting Procedures

G

Dispute Resolution Procedures

 

i

--------------------------------------------------------------------------------


 

OPERATIONAL SERVICES AGREEMENT

 

This OPERATIONAL SERVICES AGREEMENT is made and entered into as of the 26th day
of July, 2013, by and between PHILLIPS 66 CARRIER LLC, a Delaware limited
liability company (“Carrier”), PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware
limited liability company (“Holdings”) and PHILLIPS 66  PIPELINE LLC, a Delaware
limited liability company (“Operator”).  Carrier and Holdings are collectively
referred to herein as “Company”.

 

W I T N E S S E T H :

 

WHEREAS, Company owns various crude oil and refined products pipelines and
terminal assets; and

 

WHEREAS, Operator has experience and expertise in the maintenance and operation
of pipelines and terminals and can provide or make available to Company the
personnel, technology, and other resources necessary to maintain and operate
such crude oil and refined products pipelines and terminal assets; and

 

WHEREAS, Company and Operator desire that Operator maintain and operate such
crude oil and refined products pipelines and terminal assets for Company;

 

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Company and
Operator, Company and Operator agree as follows:

 

Article I.                                                                           
Defined Terms

 

1.01                        Defined Terms.  The following definitions shall for
all purposes, unless clearly indicated to the contrary, apply to the capitalized
terms used in this Operational Services Agreement:

 

(a)                                 “Accounting Procedures” has the meaning set
forth in Section 3.01 hereof and Exhibit F hereto.

 

(b)                                 “Administrative Services” has the meaning
set forth in Section 2.01(c) hereof.

 

(c)                                  “Affiliate” means with respect to any
Person:  (i) any other Person which beneficially owns, directly or indirectly,
fifty percent (50%) or more of such Person’s stock or fifty percent (50%) or
more of the ownership interest entitled to vote in such Person, or (ii) any
other Person as to which fifty percent (50%) or more of the voting stock or
fifty percent (50%) or more of the ownership interest entitled to vote therein,
is beneficially owned, directly or indirectly, either by such Person or by an
affiliate of such Person as defined in (i) above.  For the purposes of this
Agreement, Company and Operator are not considered Affiliates.

 

--------------------------------------------------------------------------------


 

(d)                                 “Agreement” means this Operational Services
Agreement, together with all exhibits attached hereto, as the same may be
amended, supplemented or restated from time to time in accordance with the
provisions hereof.

 

(e)                                  “Bankruptcy” means, with respect to any
Person, that:  (i) such Person (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition; (C) becomes the subject of
an order for relief or is declared insolvent in any federal or state bankruptcy
or insolvency proceedings; (D) files a petition or answer seeking for such
Person, a reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (E) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in
subclauses (A) through (D) of this clause (i); or (F) seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties; or
(ii) against such Person, a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Law has been commenced, and 120 Days have expired without dismissal thereof or
with respect to which, without such Person’s consent or acquiescence, a trustee,
receiver, or liquidator of such Person or all or any substantial part of such
Person’s properties has been appointed and 90 Days have expired after the date
of expiration of a stay, if the appointment has not previously been vacated.

 

(f)                                   “Business Day” means any Day except for
Saturday, Sunday or a legal holiday in the State of Texas.

 

(g)                                 “Carrier” has the meaning set forth in the
introductory paragraph hereof.

 

(h)                                 “Category of Expenditure” means each of the
types of capital and expense expenditures, or combinations thereof, for the
Services set forth in Section 2.01 hereof and in accordance with the Accounting
Procedures set forth in Exhibit F.

 

(i)                                    “Partnership Change of Control” means
Phillips 66 Company ceases to Control the general partner of Phillips 66
Partners LP.

 

(j)                                   “Claim” means any and all judgments,
claims, causes of action, demands, lawsuits, suits, proceedings, governmental
investigations or audits, losses, assessments, fines, penalties, administrative
orders, obligations, costs, expenses, liabilities and damages (whether actual or
consequential), including interest, penalties, reasonable attorneys’ fees,
disbursements and costs of investigations, deficiencies, levies, duties and
imposts.

 

(k)                                 “Claim Notice” has the meaning set forth in
Section 6.05 hereof.

 

(l)                                    “Company” has the meaning set forth in
the introductory paragraph hereof.

 

(m)                             “Construction Services” has the meaning set
forth in Section 2.01(d) hereof.

 

2

--------------------------------------------------------------------------------


 

(n)                                 “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

(o)                                 “Day” means the period of time commencing at
0000 hours on one calendar day and running until, but not including, 0000 hours
on the next calendar day, according to Houston, Texas, local time.

 

(p)                                 “Dispute Resolution Procedures” has the
meaning set forth in Section 14.01 hereof.

 

(q)                                 “DOT” means the United States Department of
Transportation.

 

(r)                                  “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests in Phillips 66 Partners LP.

 

(s)                                   “FERC” means the Federal Energy Regulatory
Commission.

 

(t)                                    “Force Majeure” has the meaning set forth
in Section 10.02 hereof.

 

(u)                                 “GAAP” means United States generally
accepted accounting principles.

 

(v)                                 “Holdings” has the meaning set forth in the
introductory paragraph hereof.

 

(w)                               “Indemnified Parties” has the meaning set
forth in Section 6.03 hereof.

 

(x)                                 “Law” means any applicable constitutional
provision, statute, act, code, law, regulation ordinance, rule, ordinance,
order, decree, ruling, proclamation, resolution, judgment, decision or
declaration.

 

(y)                                 “Liability Claim” means any Claim against
Operator or Company, except Claims made by employees under any workers
compensation Law or those fully covered by insurance.

 

(z)                                  “Maintenance Services” has the meaning set
forth in Section 2.01(a) hereof.

 

(aa)                          “Material Default” means:  (i) the failure of a
Party to pay the other Party any material amount of money payable by that Party,
except a failure related to a bona fide business dispute about the amount of
such payment or the liability for such payment, not accompanied by a general
failure by that Party to pay the amounts it owes under this Agreement, (ii) the
general, continuing failure of a Party to perform its material obligations under
this Agreement, except when excused by Force Majeure or by some other provision
of this Agreement, and except a failure related to a bona fide dispute about any
obligation, or (iii) with respect to Company, its failure to approve any
budgetary expense or capital project involving any pipeline integrity,
compliance or regulatory issue that Operator, in its reasonable judgment, deems
necessary or required by any Law.

 

3

--------------------------------------------------------------------------------


 

(bb)                          “Month” or “Monthly” means a calendar month
commencing at 0000 hours on the first Day thereof and running until, but not
including, 0000 hours on the first Day of the following calendar month,
according to Houston, Texas, local time.

 

(cc)                            “Normal Business Hours” means the period of time
commencing at 0800 hours on one Day and running until 1700 hours on the same
Day, according to Houston, Texas, local time.

 

(dd)                          “Notice” means any notice, request, instruction,
correspondence or other communication permitted or required to be given under
this Agreement in accordance with Article XI hereof, or received from a Person
who is not a Party.

 

(ee)                            “Omnibus Agreement” shall mean the Omnibus
Agreement by and among Phillips 66 Company, Phillips 66 Pipeline LLC, Phillips
66 Partners LP and Phillips 66 Partners GP LLC.

 

(ff)                              “Operating Services” has the meaning set forth
in Section 2.01(b) hereof.

 

(gg)                          “Operator” has the meaning set forth in the
introductory paragraph hereof.

 

(hh)                          “Overrun” has the meaning set forth in
Section 3.03(b) hereof.

 

(ii)                                “Parties” means Carrier, Holdings and
Operator, collectively.

 

(jj)                                “Party” means Carrier, Holdings or Operator,
individually.

 

(kk)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or governmental body,
and shall include any successor (by merger or otherwise) of such entity.

 

(ll)                                “Pipelines” means the crude oil pipelines
and refined petroleum products pipelines and related facilities identified in
Exhibit A hereto, and any other crude oil pipelines, natural gas pipelines,
natural gas liquid pipelines, liquefied petroleum gas pipelines and refined
petroleum products pipelines and related facilities that Operator agrees to
operate on behalf of Company upon reasonable request by Company.

 

(mm)                  “Recovery Claim” means any liability or claim which
Company has against one or more Persons.

 

(nn)                          “Services” means the Maintenance Services,
Operating Services, Administrative Services, Construction Services, and the
other services included in Section 2.01 hereof, collectively.

 

(oo)                          “Terminals” means the terminals and related
facilities identified in Exhibit A hereto, and any other terminals and related
facilities that Operator agrees to operate on behalf of Company upon reasonable
request by Company.

 

4

--------------------------------------------------------------------------------


 

(pp)                          “Year” means a period of three hundred sixty five
(365) consecutive Days, commencing on the date hereof, and it shall also include
each successive three hundred sixty five (365) Day period; provided, however,
that any Year which contains a date of February 29 shall consist of three
hundred sixty six (366) Days.

 

1.02                        Terms Generally.  The definitions in Section 1.01
shall apply equally to both singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The word “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections and exhibits shall be deemed
references to Articles and Sections of, and exhibits to, this Agreement unless
the context shall otherwise require.  Unless the context shall otherwise
require, any reference to any federal, state or local statute, act, code or law
shall be deemed also to refer to all rules, regulations and directives
promulgated thereunder (and to any successor provision).

 

Article II.                                                                      
Responsibilities of Operator

 

2.01                        Services to be Provided by Operator.  During the
term of this Agreement, and subject to the terms and conditions hereof, Operator
shall be obligated to perform and provide, or cause to be performed and
provided, the following Services:

 

(a)                                 Such services as may be required by Company
for the day-to-day routine and emergency maintenance and repair of the Pipelines
and Terminals.  Operator’s obligation to maintain and repair the Pipelines and
Terminals shall include the obligation to perform and provide such maintenance,
repair and related services and activities as are described in Exhibit B (the
“Maintenance Services”).

 

(b)                                 Such services as may be required by Company
for the day-to-day operation of the Pipelines and Terminals.  Operator’s
obligation to operate the Pipelines and Terminals shall include the obligation
to perform and provide such operating services and activities as are described
in Exhibit C (the “Operating Services”).

 

(c)                                  Such administrative services as may be
required by Company in order for it to own the Pipelines and Terminals and
conduct its business and affairs from time to time.  Operator’s obligation to
provide administrative services shall include the obligation to perform and
provide such administrative services as are described in Exhibit D (the
“Administrative Services”).

 

(d)                                 Such construction and related services as
may be required by Company from time to time in connection with the Pipelines
and Terminals, consisting of the services described in Exhibit E (the
“Construction Services”).

 

(e)                                  Such other services related to the
Pipelines and Terminals as the Parties may agree upon in writing from time to
time.

 

2.02                        Manner of Performing/Providing Services.  The
Services to be performed and provided by Operator hereunder shall be performed
and provided in an efficient and prudent manner with the same degree of
diligence and care that Operator would exercise if operating its

 

5

--------------------------------------------------------------------------------


 

own property and in all respects in accordance with all applicable Laws relating
to Operator, Company and the Pipelines and Terminals, and Company’s ownership
and operation thereof.  Operator shall operate the Pipelines and Terminals in a
safe, professional and economical manner and, in a timely fashion, shall advise
Company of all matters of significance that could affect the safety or economics
relating to their operation so that Company can make appropriate decisions with
respect thereto.  Operator shall provide such Services in accordance with and
subject to the terms of the budget that is submitted by it to and approved by
Company pursuant to Section 3.03 hereof.

 

2.03                        Personnel.  Operator shall utilize and have
supervision, subject to the ultimate direction and control of Company, over such
Persons (including consultants and professionals, service or other
organizations) as Operator deems necessary or appropriate in order to permit
Operator to perform its duties and responsibilities hereunder in an efficient
and prudent manner.  Subject to Operator’s right to be reimbursed for such
expenses in accordance with the Accounting Procedures (as defined in
Section 3.01), Operator shall pay all expenses incurred by it in connection with
the retention of such Persons, including, but not limited to, compensation,
salaries, wages and overhead and administrative expenses, charges to or incurred
by Operator, and, if applicable, social security taxes, workers compensation
insurance, retirement and insurance benefits and other such expenses.  Any such
Persons retained by Operator may be union or non-union employees, and Operator
shall have the sole right to negotiate the terms and provisions of any labor or
other agreements with the unions to which such employees belong.  Operator shall
provide, or cause to be provided, all workers who will perform Services.  With
respect to Company operations in Texas, Operator shall obtain workers’
compensation coverage as defined by Texas Labor Code Section 401.011(44) on
behalf of both Operator and Company, and Company shall be considered an employer
solely for the purposes of Texas Labor Code Section 401.011(18) and
Section 408.001.  With respect to Company operations performed in any
jurisdiction other than Texas, to the extent that such jurisdiction would regard
Company as a joint or dual employer of any such employee, Operator shall obtain
workers’ compensation coverage as defined and required by Law on behalf of both
Operator and Company, provided that Company shall be considered an employer
solely for the purposes of its status as a joint or dual employer under the
relevant workers’ compensation regime.

 

2.04                        Use of Affiliates.  In its performance of the
Services hereunder, Operator may, but shall not be obligated to, use the
services of Operator’s or its Affiliates’ accounting, construction, purchasing,
engineering, legal, planning, budgeting, operating, regulatory, and other
departments.

 

2.05                        Contracts.  Operator is authorized to execute, in
its name and for the benefit of Company, such contracts as may be necessary for
Operator to carry out its responsibilities under this Agreement; provided,
however, that Operator shall not execute any contract in excess of Five Million
Dollars ($5,000,000.00), or that covers a period longer than the term of this
Agreement, unless Operator obtains Company’s prior written approval.

 

6

--------------------------------------------------------------------------------


 

2.06                        Claims.

 

(a)                                 Any Liability Claim or Recovery Claim, to
the extent relating to the operation or maintenance of the Pipelines and
Terminals, shall be defended, prosecuted or settled by Operator, subject to the
ultimate direction and control of Company.

 

(b)                                 The costs of handling a Liability Claim or a
Recovery Claim, including reasonable costs of legal counsel, together with the
amount of any settlement of or judgment rendered on a Liability Claim, including
court costs, shall be paid by Operator and shall be reimbursed by Company.  Any
amounts received by Operator in settlement of a Recovery Claim or in payment of
a judgment on a Recovery Claim shall be paid over to Company.

 

(c)                                  Operator shall promptly notify Company
whenever Operator receives actual Notice of any claim against Company or
Operator (in its capacity as Operator).

 

(d)                                 Before making any settlement of any
Liability Claim and before filing any lawsuit or making any settlement with
respect to any Recovery Claim, Operator shall give to Company written Notice of
the fact that it desires to file such suit or make such settlement (as the case
may be), which Notice shall set forth the nature of the claim and the amount for
which Operator proposes to sue or settle, and Operator shall not file any such
suit nor make any such settlement without the approval of Company.

 

2.07                        Company Property.  All property, equipment and
material acquired solely on behalf of Company by Operator hereunder shall be
deemed to be owned by Company.

 

Article III.                                                                 
Financial Accounting and Billing Practices

 

3.01                        Accounting.  Operator shall keep a full and complete
account of all costs and expenses incurred by it in connection with the
performance and provision of the Services hereunder in the manner set forth in
the Accounting Procedures.

 

3.02                        Compensation.  Operator shall be fully reimbursed by
Company for all necessary and reasonable costs, expenses and expenditures
incurred by Operator on behalf of Company in connection with the provision of
the Services at the rates and in the manner set forth in the Accounting
Procedures.

 

3.03                        Budgets.

 

(a)                                 By November 1st of each year, Operator shall
prepare and submit to Company for approval a detailed maintenance, operating,
and capital budget setting out the amounts Operator proposes to expend for such
purposes during the next calendar Year, which budget shall, to the extent
practicable, provide for a breakdown of expenses and expenditures on a Monthly
basis, by Category of Expenditure and by asset as defined by Operator. Upon
Company approval of such budget, Operator shall have the authority to award and
execute contracts within the expenditure limits set forth in such budget.  When
expense and capital appropriation requests are not required (such as with annual
maintenance contracts), Operator shall have the authority to award and execute
such contracts without additional Company approval, subject to Section 2.05 of
this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                                 If it appears at any time after Operator
receives a budget approved by Company that the total actual expenditures for any
calendar Year will exceed the total annual budgeted amount for such calendar
Year, Operator shall notify Company of such expected excess expenditure as part
of the normal Monthly billing process.  If it subsequently appears that the
total actual expenditures for any calendar Year will exceed ten percent (10%) of
the total annual budgeted amount (“Overrun”), Operator shall submit to Company
for approval an amendment to the then-applicable budget, together with an
explanation of the reason(s) for the anticipated budget Overrun.  As soon as
practicable following the last Day of each Month, Operator shall submit to
Company a Monthly report comparing actual expenditures for such Month to
budgeted operating expenses and capital projects for such Month.

 

(c)                                  Company shall notify Operator in writing of
the approval or disapproval of any proposed budget or amendment thereto in
writing within fifteen (15) Days after receipt thereof.  In the event Company
does not so notify Operator within such time period, or if Company notifies
Operator that such budget or amendment has been disapproved, then until Operator
receives approval of a proposed budget or amendment:  (i) the current approved
budget shall remain in effect, and (ii) Operator shall continue to have the
authority to make expenditures with regard to items previously approved by
Company.  If any such proposed budget or amendment is disapproved, Operator
shall submit a revised proposed budget or amendment to Company for approval as
soon as is reasonably practicable.

 

(d)                                 Operator shall meet with Company a minimum
of four (4) times during each calendar Year, or more if Company requests, in
order to review the budget and permit Company to monitor the accuracy of the
budget for current Year operations.

 

(e)                                  The Parties agree that the maintenance,
operating and capital budget for 2013 shall be as presented by Company to
Operator no later than the Effective Date.

 

(f)                                   Except as Company may otherwise direct in
writing, the approval by Company of a budget or an amendment to a budget shall
constitute Company’s authorization of Operator to incur the expenses contained
in such budget or amendment.

 

3.04                        Safety, Environmental and Emergency Expenditures. 
Notwithstanding any other provision in this Agreement, Operator may incur (and
be reimbursed for) any expenditures or take any other actions as Operator in its
reasonable judgment deems to be immediately necessary:  (i) to protect the
environment from immediate and present harm; (ii) to protect the health and
safety of Persons from immediate and present harm; (iii) to safeguard lives or
property in connection with the initial response to any emergencies affecting
the Pipelines and Terminals; and (iv) proceed with maintenance or repair work
necessary to keep the Pipelines and Terminals operating, or to restore the
Pipelines and Terminals to operating conditions; however, it is also understood
that every reasonable effort will be made by Operator to notify Company at the
earliest possible convenience of such emergencies and expenditures involving
same.

 

3.05                        Billing Practices.  Company shall pay and Operator
shall receive as full and complete compensation for the performance of the
Services hereunder, the sum of the amounts becoming due as described in the
Accounting Procedures.  For Services provided by Operator in any

 

8

--------------------------------------------------------------------------------


 

Month, payment by Company shall be made no later than the 21st Day of the
immediately following Month, provided that if such Day is not a Business Day,
then Company shall pay such amount without interest on the next Business Day. 
As long as Operator is an Affiliate of Company, the Operator and Company may
settle Company’s financial obligations to Operator through Operator’s normal
interaffiliate settlement processes.

 

3.06                        Records and Audit Rights.  Operator shall maintain a
true and correct set of records pertaining to all activities relating to its
performance hereunder and all transactions related thereto.  Operator further
agrees to retain all such records for a period of time not less than two
(2) Years following the end of the calendar Year in which the applicable
Services were performed. Company, or its authorized representative or
representatives, shall have the right during Operator’s Normal Business Hours to
audit, copy and inspect, at Company’s sole cost and expense, any and all records
of Operator relating to its performance of its obligations hereunder (but not
any other books and records of Operator).  Audits shall not be commenced more
than once by Company during each calendar Year and shall be completed within a
reasonable time frame not to exceed thirty (30) Days.  Company may request
information from Operator’s books and records relating to Operator’s obligations
hereunder from time to time and such requests shall not constitute an audit for
that calendar Year.  Company shall have two (2) Years after the end of a
calendar Year during which to conduct an audit of Operator’s books and records
for such calendar Year, and any Claim arising out of or based in whole or in
part on the information produced or obtained by the performance of any such
audit must be made, if at all, within such two (2) Year period.

 

Article IV.                                                                  
Safety

 

4.01                        Safety Requirements.  Company agrees that Operator
will abide by, at a minimum, the safety requirements promulgated by Operator
from time to time with respect to the Pipelines and Terminals and in compliance
with applicable Laws.

 

Article V.                                                                       
Relationship of the Parties

 

5.01                        General Principles Regarding Relationship of the
Parties.  The Parties agree that Operator shall provide the Services to Company
as an independent contractor and not as an agent or representative of Company. 
This Agreement is not intended to and shall not create or otherwise form a
partnership or joint venture between Operator and Company.

 

5.02                        Standard of Operational Control.  The Parties agree
that the Services shall be performed under the absolute direction and control of
Company.  Company shall have the right to monitor, consult with and give
operational instructions to Operator.  Operator shall not unreasonably refuse
service requests or operational instructions of Company.

 

Article VI.                                                                  
Liability Standard and Indemnification

 

6.01                        Liability Standard.  Notwithstanding anything herein
to the contrary, and in recognition of the fact that the Services to be
performed and provided by Operator hereunder are to be furnished, performed and
provided in exchange for the reimbursement provided for in the Accounting
Procedures, Operator shall only be liable to Company for gross negligence or
willful or wanton misconduct in the performance of its obligations hereunder,
AND NEITHER

 

9

--------------------------------------------------------------------------------


 

OPERATOR NOR SUCH OF ITS AFFILIATES OR AGENTS AS IT SHALL APPOINT TO
PERFORM DUTIES HEREUNDER OR THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS, OFFICERS,
MEMBERS, PARTNERS, EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, SUCCESSORS,
TRANSFERREES AND ASSIGNEES SHALL BE LIABLE TO COMPANY OR PERSONS WHO HAVE
ACQUIRED INTERESTS IN COMPANY, WHETHER AS PARTNERS, ASSIGNEES OR OTHERWISE, FOR
ERRORS IN JUDGMENT OR FOR ANY ACTS OR OMISSIONS THAT DO NOT CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL OR WANTON MISCONDUCT, IT BEING THE INTENTION OF THE
PARTIES THAT NEITHER OPERATOR NOR SUCH OF ITS AFFILIATES OR AGENTS AS IT SHALL
APPOINT TO PERFORM DUTIES HEREUNDER OR THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES,
SUCCESSORS, TRANSFEREES AND ASSIGNEES SHALL BE LIABLE FOR THEIR OWN NEGLIGENCE
(SOLE, PARTIAL OR CONCURRENT).

 

6.02                        Responsibility for Affiliates and Agents.  Operator
may exercise any of the powers granted to it by this Agreement and perform any
of the duties imposed upon it hereunder either directly or by or through its
Affiliates or agents, and Operator shall not be responsible for any misconduct
or negligence on the part of any such Affiliate or agent appointed by Operator
with due care.

 

6.03                        Indemnification.  FROM AND AFTER THE DATE OF THIS
AGREEMENT, COMPANY SHALL INDEMNIFY AND HOLD HARMLESS OPERATOR AND EVERY
AFFILIATE OF OPERATOR AS IT SHALL APPOINT TO PERFORM SERVICES HEREUNDER AND ITS
AND THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS, OFFICERS, MEMBERS, PARTNERS,
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, SUCCESSORS, TRANSFEREES AND
ASSIGNEES (COLLECTIVELY THE “INDEMNIFIED PARTIES”) FROM, AGAINST AND IN RESPECT
OF ANY AND ALL LIABILITY CLAIMS ASSERTED BY OR ON BEHALF OF ANY PERSON OTHER
THAN COMPANY ARISING FROM, RELATING TO, OR ASSOCIATED WITH THE PERFORMANCE OR
PROVISION OR FAILURE TO PERFORM OR PROVIDE BY OPERATOR ANY OF THE SERVICES OR
THE FAILURE BY COMPANY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, IN EACH CASE REGARDLESS OF WHETHER ANY SUCH CLAIM RESULTS FROM THE
NEGLIGENCE (SOLE, PARTIAL OR CONCURRENT) OF OPERATOR OR ANY OF THE INDEMNIFIED
PARTIES; PROVIDED, HOWEVER, THAT SUCH INDEMNIFICATION SHALL NOT EXTEND TO ANY
AMOUNT OF DAMAGES THAT ARE DETERMINED TO BE ATTRIBUTABLE TO THE GROSS NEGLIGENCE
OR WILLFUL OR WANTON MISCONDUCT OF THE INDEMNIFIED PARTY.

 

6.04                        Consequential Damages.  Notwithstanding anything
herein to the contrary, neither Party shall be liable to the other Party for
special, indirect or consequential damages resulting from or arising out of this
Agreement, including, without limitation, loss of profits or business
interruptions, however they may be caused.

 

10

--------------------------------------------------------------------------------


 

6.05                        Notice of Claims.  Promptly after any Indemnified
Party becomes aware of facts giving rise to a Claim by it for indemnification
pursuant to this Article, such Indemnified Party shall provide Notice to Company
(a “Claim Notice”) outlining such Claim and a copy of all papers served with
respect thereto (if any).  For purposes of this Section, receipt by an
Indemnified Party of Notice of any Claim by or from any Person other than a
Party to this Agreement which gives rise to a Claim on behalf of such
Indemnified Party shall require prompt Notice from the Indemnified Party to
Company of the receipt of such Notice as provided in the first sentence of this
Section 6.05; provided, however, that the failure of any Indemnified Party to
give timely Notice shall not affect its rights to indemnification hereunder
except to the extent that Company is materially prejudiced thereby.  Each Claim
Notice shall set forth all information regarding the Claim as the Indemnified
Party shall then have and shall contain a statement to the extent that the
Indemnified Party giving the Notice is making a Claim pursuant to a formal
demand for indemnification under this Article VI.

 

Article VII.                                                             
Insurance

 

7.01                        Insurance.

 

(a)                                 Operator shall at all times during the term
of this Agreement procure and maintain workers’ compensation insurance or
similar insurance, including all such insurance as may be required by all
applicable state and federal workers’ compensation Laws and such other Laws as
may be applicable to the Services performed under this Agreement.  Operator
shall cause its workers’ compensation and employers liability insurers to waive
their rights of subrogation against Company.

 

(b)                                 Operator may elect to self-insure all or any
part of the insurance requirements set forth in Section 7.01(a) above to the
extent allowed by applicable Law.  If Operator elects to self-insure, then
Operator shall respond to any insurance claim, with regard to waiving rights of
subrogation against Company, in the same manner as a commercial market insurance
policy that waived subrogation rights against Company would have responded to
such insurance claim.

 

7.02                        Cost Reimbursement.  Insurance as required in
Section 7.01 hereof shall be a reimbursable cost pursuant to the Accounting
Procedures.

 

7.03                        Required Contractor Coverage.  Operator shall
require all contractors and subcontractors employed by Operator in performing
and/or providing Services hereunder to procure and maintain the following
insurance:  (i) workers’ compensation insurance or similar insurance, including
all such insurance as may be required by all applicable state and federal
workers’ compensation Laws and such other Laws as may be applicable to the
Services provided by such contractors and subcontractors; (ii) employers’
liability insurance with amounts required by Law or One Million Dollars
($1,000,000.00) per occurrence, whichever is greater; (iii) commercial general
liability insurance on an occurrence form covering liabilities for death and
personal injury and liabilities for loss or damage to property with a combined
single limit of not less than One Million Dollars ($1,000,000.00) per
occurrence, which insurance must cover all Services conducted by such
contractors and subcontractors related to this Agreement; and (iv) business
vehicle insurance covering liabilities for death of or injury to any one Person
and

 

11

--------------------------------------------------------------------------------


 

liabilities for loss of or damage to property resulting from any one
(1) accident with a combined single limit of not less than One Million Dollars
($1,000,000.00) per occurrence.  Further, Operator shall require such
contractors and subcontractors to cause their workers’ compensation and
employers’ liability insurance insurers to waive their rights of subrogation
against Company, and to name Company as an additional insured under any
commercial general liability and business vehicle liability insurance policies
carried by such contractors and subcontractors.

 

Article VIII.                                                         Term and
Termination

 

8.01                        Term.  Unless terminated in accordance with
Section 8.02, Section 8.03 or Section 8.04 below, this Agreement shall have a
five (5) Year primary term, commencing on the date hereof, and this Agreement
shall continue in full force and effect thereafter unless it is terminated by
either Party at the end of the primary term or at any time thereafter by giving
not less than six (6) Months prior Notice of such termination to the other
Party.

 

8.02                        Termination by Company.  Company shall have the
right to terminate this Agreement immediately upon the occurrence of any of the
following events:  (i) upon the Bankruptcy of Operator; or (ii) upon a finding
by Company that Operator (A) has been grossly negligent or engaged in willful or
wanton misconduct in the performance of its obligations hereunder and that such
gross negligence or willful or wanton misconduct has had a material adverse
effect on the Pipelines and Terminals or Company’s business as it relates to the
Pipelines and Terminals, or (B) has engaged in a continued or regular pattern or
gross negligence or willful or wanton misconduct that Company reasonably
determines to pose a risk of resulting in a material adverse effect on the
Pipelines and Terminals or Company’s business as it relates to the Pipelines and
Terminals; provided that Company shall deliver to Operator Notice of any such
affirmative finding, which shall include a reasonably detailed description of
the basis therefor.

 

8.03                        Termination by Operator.  Operator shall have the
right to terminate this Agreement or any Services provided hereunder: 
(i) immediately upon the Bankruptcy of Company or (ii) on six (6) Months prior
Notice upon the occurrence of a Partnership Change of Control. Notwithstanding
the foregoing, if Phillips 66 Partners LP ceases to Control, directly or
indirectly, either Carrier or Holdings, as the case may be, then Operator shall
have the right to terminate this Agreement with respect to any Services provided
to Carrier or Holdings, as applicable.

 

8.04                        Right of Termination by Either Party.  Any Party may
terminate this Agreement at any time upon sixty (60) Days prior Notice to the
other Party if:

 

(a)                                 the other Party is in Material Default of
any of its obligations under this Agreement; and

 

(b)                                 the non-defaulting Party gives Notice of
such Material Default to the defaulting Party, which Notice shall set forth in
reasonable detail the facts and circumstances of such Material Default; and

 

(c)                                  the defaulting Party fails to cure the
Material Default within thirty (30) Days, or, for a Material Default not
reasonably susceptible to cure within that period, to undertake to cure such
Material Default and thereafter to diligently continue such efforts until the
Material Default is cured.

 

12

--------------------------------------------------------------------------------


 

8.05                        Effect of Termination.  The termination of this
Agreement shall not relieve either Party of its obligations to pay amounts of
money due hereunder which accrued prior to such termination.  Upon termination,
Operator shall promptly make available to Company its books and records relating
to the Pipelines and Terminals.

 

Article IX.                                                                 
Alcohol and Controlled Substances

 

9.01                        Substance Abuse.  Operator shall prohibit the use,
possession, distribution, sale or storage of illegal or controlled substances,
and substance-related paraphernalia, by its personnel while performing Services
hereunder or while located on Company premises.  Operator shall perform or cause
to be performed all actions necessary for compliance with any applicable Laws
pertaining to illegal or controlled substances, specifically including, but not
limited to, the Drug-Free Workplace Act of 1988 (41 U.S.C. §§ 701-707) and DOT
regulations applicable to operators of pipeline facilities subject to applicable
49 C.F.R. Part 199.  Unless prohibited by Law, Operator shall require all
personnel who enter Company premises to consent to searches, whether performed
by Company or appropriate law enforcement officials, of the vehicles and other
personal effects of such personnel for monitoring the presence of any illegal or
controlled substances or substance-related paraphernalia.  Company reserves the
right, exercisable in Company’s sole discretion, to bar any of Operator’s
personnel from performing Services hereunder, so long as such discretion is not
exercised in violation of any governing Law.  Such discretion shall apply with
respect to, but not be limited to, any personnel whom Company reasonably
suspects to be involved with illegal or controlled substances, and such
discretion shall not be unreasonably exercised.

 

Article X.                                                                      
Force Majeure

 

10.01                 Force Majeure.  If, because of an event of Force Majeure,
either Party is rendered unable, wholly or in part, to carry out its obligations
under this Agreement, other than the obligation to make money payments when due,
and if such Party gives Notice and reasonably full particulars of such Force
Majeure in writing to the other Party within a reasonable time after the
occurrence of the cause relied upon, the Party giving such Notice, so far and to
the extent that it is affected by such Force Majeure, shall not be liable in
damages due to such Party’s failure to carry out its obligations under this
Agreement; provided, however, that the cause of the event of Force Majure shall
be remedied with all reasonable dispatch.

 

10.02                 Meaning of “Force Majeure”.  As used herein, the term
“Force Majeure” shall mean acts of God; strikes, lockouts or other industrial
disturbances; acts of a public enemy, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, storms, crevasses,
subsidences, floods, washouts; arrests and restraints of the government,
necessity for compliance with any court order, Law promulgated by any
governmental authority having jurisdiction, either federal or state, civil or
military; civil disturbances; shutdowns for purposes of necessary repairs;
relocation or construction of facilities; breakage or accident to machinery or
lines of pipe; the necessity for testing (as required by governmental authority
or as deemed necessary by the testing Party for the safe operation thereof), the
necessity of making repairs or alterations to machinery or lines of pipe;
failure of surface equipment or pipelines; accidents, breakdowns, inability of
either Party to obtain necessary material, supplies, permits or labor to perform
or comply with any obligation or condition under this Agreement, or rights of
way; and

 

13

--------------------------------------------------------------------------------


 

any other causes, whether of the kind herein enumerated or otherwise, which are
not reasonably in the control of the Party claiming suspension.

 

10.03                 Strikes or Lockouts.  It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party having the difficulty and that the requirement in Section 10.01 that any
event of Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of an
opposing party when such course is inadvisable in the discretion of the Party
having the difficulty.

 

10.04                 Performance by Company or Third Parties.  If, because of
an event of Force Majeure, Operator is unable to perform the Services required
of it hereunder, Company may perform such Services itself or arrange for such
Services to be performed by a third party, but only for the duration of such
event of Force Majeure.

 

Article XI.                                                                 
Notices

 

11.01                 Notices.  Unless otherwise specifically provided herein,
all Notices between the Parties given under or in relation to this Agreement
shall be made in writing and shall be deemed to have been properly given if: 
(i) personally delivered; (ii) delivered and confirmed by telecopier or like
transmission service; (iii) delivered by a reputable overnight courier delivery
service; or (iv) sent by certified United States mail (postage prepaid, return
receipt requested), addressed as follows:

 

If to Carrier:

Phillips 66 Carrier LLC

 

3010 Briarpark Drive

 

Houston, TX 77042

 

Attn: President

 

 

If to Holdings:

Phillips 66 Partners Holdings LLC

 

3010 Briarpark Drive

 

Houston, TX 77042

 

Attn: President

 

 

If to Operator:

Phillips 66 Pipeline LLC

 

3010 Briarpark Drive

 

Houston, TX 77042

 

Attn: President

 

11.02                 Effective Date.  Any Notice given in the manner set forth
in Section 11.01 shall be effective upon actual receipt if received during the
recipient’s Normal Business Hours or at the beginning of the recipient’s next
Business Day if not received during the recipient’s Normal Business Hours.

 

11.03                 Change of Address Notice.  Either Party may change its
Notice address by giving notice to the other Party in the manner set forth in
Section 11.01; provided, however, that no change of address Notice shall be
effective until actually received by the other Party.

 

14

--------------------------------------------------------------------------------


 

Article XII.                                                            
Applicable Law

 

12.01                 Applicable Law.  REGARDLESS OF THE PLACE OF CONTRACTING,
PLACE(S) OF PERFORMANCE, OR OTHERWISE, THE PROVISIONS OF THIS AGREEMENT AND ALL
AMENDMENTS, MODIFICATIONS, ALTERATIONS OR SUPPLEMENTS HERETO SHALL BE GOVERNED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER PRINCIPLE THAT MIGHT
REFER THE GOVERNANCE OR INTERPRETATION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION.

 

Article XIII.                                                       
Confidentiality

 

13.01                 Confidentiality.  During the performance of this
Agreement, each Party acknowledges that it will receive confidential business
and technical information from or regarding the other Party.  All information
disclosed between the Parties will be deemed confidential, unless expressly
designated otherwise at the time of disclosure.  The receiving Party agrees not
to disclose to any third Person, except as permitted herein, any confidential
information it receives from the disclosing Party.  The receiving Party agrees
that it will not use the confidential information for any purpose other than the
performance of this Agreement.  The receiving Party may disclose confidential
information:  (i) when compelled by Law (but the receiving Party must notify the
disclosing Party promptly of any request for such information before disclosing
it, if practicable); and (ii) only to those employees, advisers, consultants, or
representatives of the receiving Party who have a need to know (provided that
such Persons are obligated to the receiving Party in a manner consistent with
the terms of this Section).  This Section will be inoperative as to particular
portion of the confidential information if such information (i) is or lawfully
becomes available to the public through no fault of the receiving Party;
(ii) was available to the receiving Party on a non-confidential bas is prior to
its disclosure to the receiving Party by the disclosing Party; (iii) becomes
available to the receiving Party on a non-confidential basis from a source other
than the disclosing Party when such source is entitled, to the best of the
receiving Party’s knowledge, to make the disclosure to the receiving Party; or
(iv) independently developed by or for the receiving Party by Persons who have
not had access to the disclosing Party’s confidential information.

 

Article XIV.                                                         Disputes
Between the Parties

 

14.01                 Dispute Resolution.  Any dispute between the Parties in
connection with this Agreement shall be resolved by arbitration in accordance
with the procedures set forth in Exhibit G; provided, however, that either Party
may seek a restraining order, temporary injunction, or other provisional relief
in any court with jurisdiction over the subject matter of the dispute and
sitting in Houston, Texas, if such Party in its sole judgment believes that such
action is necessary to avoid irreparable injury or to preserve the status quo
ante.

 

Article XV.                                                             
Assignability

 

15.01                 Assignability.  This Agreement shall inure to the benefit
of and shall be binding upon the Parties and their respective successors and
assigns; provided, however, that neither this

 

15

--------------------------------------------------------------------------------


 

Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned, by operation of Law or otherwise, by either Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld.  Except as provided for herein, nothing in this Agreement is intended
to confer any rights, benefits or obligations upon any Person other than the
Parties and their respective successors and assigns.

 

Article XVI.                                                         Compliance
with Laws

 

16.01                 Compliance with Laws.  This Agreement is in all respects
subject to all Laws.  The Parties shall at all times comply with all of these
Laws as are applicable to their performance of this Agreement.  If applicable,
the Parties shall comply with the provisions of Executive Order 11246 (Equal
Employment Opportunity), as amended, together with all rules, regulations and
relevant orders of the United States Department of Labor.  Notwithstanding the
provisions of any other Section of this Agreement, Company shall have no
liability hereunder for any fines, penalties, or other assessments by regulatory
agencies if and to the extent such fines, penalties, or other assessments result
from Operator’s sole negligence in performing its obligations hereunder.

 

Article XVII.                                                    Severability

 

17.01                 Severability.  If any provision of this Agreement or the
application thereof shall be found by any arbitral panel or court of competent
jurisdiction to be invalid, illegal or unenforceable, to any extent and for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Parties.  In any event, the remainder of this
Agreement and the application of such remainder shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

 

Article XVIII.                                               Non-Waiver

 

18.01                 Non-Waiver.  The failure of either Party to enforce any
provision, condition, covenant or requirement of this Agreement at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless so notified by such Party in writing.  No waiver by either
Party of any default by the other Party in the performance of any provision,
condition, covenant or requirement contained in this Agreement shall be deemed
to be a waiver of, or in any manner release such other Party from performance of
any other provision, condition, covenant or requirement herein contained, nor be
deemed to be a waiver of the same provision, condition, covenant or requirement.

 

Article XIX.                                                        Entire
Agreement; Amendments

 

19.01                 Entire Agreement.  This Agreement, together with all
exhibits attached hereto, constitutes the entire Agreement between the Parties
relating to the subject matter hereof and it supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties relating to the subject matter
hereof, and there are no warranties, representations or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth in, or contemplated by, this Agreement.

 

16

--------------------------------------------------------------------------------


 

19.02                 Amendments.  This Agreement shall not be modified or
amended, in whole or in part, except by a written amendment signed by the
Parties.

 

Article XX.                                                             Survival

 

20.01                 Survival. Any indemnification granted hereunder by one
Party to another Party shall survive the termination of all or any part of this
Agreement.

 

Article XXI.                                                       
Counterparts; Multiple Originals

 

21.01                 Counterparts; Multiple Originals.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on the Parties.  Each of the Parties may sign any number
of copies of this Agreement.  Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.

 

Article XXII.                                                   Construction

 

22.01                 Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring a Party by virtue of the authorship of any of the
provisions of this Agreement.

 

Article XXIII.                                              Article Headings;
Exhibits

 

23.01                 Article Headings.  The Article Headings used in this
Agreement have been inserted only for convenience to facilitate reference and
they shall not be determinative in construing the meaning, interpretation or
application of any Article or provision hereof

 

23.02                 Exhibits.  The exhibits referred to herein are attached
hereto and by this reference are incorporated herein and made a part hereof.  In
the event there is any conflict between this Agreement and an exhibit, the
provisions of this Agreement shall be deemed controlling.

 

[Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized officers as of the date first set forth above.

 

 

PHILLIPS 66 PIPELINE LLC

 

(“Operator”)

 

 

 

 

 

By:

/s/ C.L. Brooks

 

 

C.L. Brooks

 

 

Vice President

 

 

 

 

 

PHILLIPS 66 CARRIER LLC

 

By:

Phillips 66 Partners Holdings LLC

 

 

Sole Member of Phillips 66 Carrier LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC

 

 

General Partner of Phillips 66 Partners LP

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

Signature Page to Operational Services Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A
Description of Pipelines and Terminals

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

Crude Oil Pipelines

 

Clifton Ridge to Lake Charles refinery — a 20” crude oil pipeline extending from
the Clifton Ridge marine terminal to the Lake Charles Refinery, in Calcasieu
Parish, Louisiana.

 

Pecan Grove to Clifton Ridge — a 12” crude oil pipeline extending from the Pecan
Grove marine terminal to the Clifton Ridge marine terminal, in Calcasieu Parish,
Louisiana.

 

Shell to Clifton Ridge — a 20” crude oil pipeline extending from Shell’s Houma
to Houston pipeline to the Clifton Ridge marine terminal, in Calcasieu Parish
Louisiana.

 

Refined Product Pipelines

 

Sweeny to Pasadena — a 12” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.

 

Sweeny to Pasadena — a 18” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.

 

Wood River to Hartford — a 12” refined products pipeline extending from the Wood
River Refinery, in Madison County, Illinois to the Hartford terminal, in Madison
County, Illinois.

 

Hartford to Explorer — a 24” refined products pipeline extending from the
Hartford terminal, in Madison County, Illinois to the Explorer Pipeline system
in Madison County, Illinois.

 

Terminals

 

Hartford Terminal.  Hartford Terminal is located at or near Hartford, Illinois. 
The facility consists of a two-bay truck rack with 17,000 barrels of active
terminaling capacity, 13 above-ground storage tanks with approximately 1.1
million barrels of total storage capacity.  The Hartford barge dock consists of
a single-berth barge loading facility, approximately 0.8 miles of 8-inch
pipeline and approximately 0.8 miles of 14-inch pipeline from the Hartford
terminal to the Hartford barge dock for delivery.

 

Pasadena Terminal.  Pasadena Terminal is located at or near Pasadena, Texas and
consists of a five-bay truck rack and tankage with 65,000 barrels per day of
active terminaling capacity, 22 above ground storage tanks with approximately
3.2 million barrels of total storage capacity and a vapor combustion unit.

 

1

--------------------------------------------------------------------------------


 

Clifton Ridge Terminal.  Clifton Ridge Terminal is located at or near Sulphur,
Louisiana and consists of a single-berth ship dock, 12 above-ground storage
tanks with approximately 3.4 million barrels of total storage capacity and a
truck offloading facility.

 

Pecan Grove Terminal.  Pecan Grove terminal is adjacent to the Clifton Ridge
Terminal.  The facility consists of a single-berth barge dock and three
above-ground storage tanks with 142,000 barrels of total storage capacity.

 

2

--------------------------------------------------------------------------------


 

Exhibit B
Maintenance Services

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC.

 

(a)                                 Day-to-day routine and emergency
supervision, administrative liaison and related services required in connection
with the maintenance and repair of the Pipelines and Terminals.

 

(b)                                 Provision of communications, inspection,
surveillance, flow control, corrosion control, and monitoring.

 

(c)                                  Maintenance and repair of the Pipelines and
Terminals within such maintenance/repair parameters and specifications as may be
in accordance with sound engineering and maintenance practices and applicable
Laws.

 

(d)                                 Implementation of a preventative maintenance
program for the Pipelines and Terminals, including, without limitation, periodic
testing, adjustment and maintenance of the Pipelines and Terminals, in each case
in accordance with prudent maintenance practices and applicable Laws.

 

(e)                                  Implementation of a tank maintenance and
integrity program for the Pipelines and Terminals, including, without
limitation, periodic testing, maintenance, repair and/or replacement in each
case in accordance with prudent maintenance practices and applicable Laws.

 

(f)                                   Implementation of a marine facility
maintenance and integrity program for the Terminals, including, without
limitation, dredging, maintenance, repair, and/or replacement in each case in
accordance with prudent maintenance practices and applicable Laws.

 

(g)                                  Preparation and retention of appropriate
records and logs as required by applicable Laws and that a prudent provider of
maintenance services would maintain regarding the Pipelines and Terminals, which
records and logs shall be made available to Company upon request.

 

(h)                                Reconstruction, reconditioning, overhaul or
replacement of the Pipelines and Terminals.

 

(i)                                     Establishment of safety, health,
environmental, training, emergency response, spill response and other programs
in connection with the maintenance and repair of the Pipelines and Terminals, in
each case as may be required by prudent maintenance practices or under
applicable Laws.

 

(j)                                    Providing technical services for purposes
of trouble-shooting problems, improving Pipeline and Terminal performance,
upgrading the Pipelines and Terminals, repairing the Pipelines and Terminals or
meeting regulatory or safety requirements.

 

1

--------------------------------------------------------------------------------


 

(k)                                 Maintaining compliance with all applicable
federal, state and local environmental, health and safety Laws; in addition,
conducting all environmental investigation and remediation activities, as
required by federal, state and local environmental Laws and/or prudent business
practices.

 

(l)                                     Facilitate the acquisition of all
materials (including spare parts inventories), equipment, services, supplies and
labor necessary for the maintenance and repair of the Pipelines and Terminals.

 

(m)                             Perform all planning, design and engineering
functions related to the maintenance and repair of the Pipelines and Terminals;
selecting contractors and material suppliers for such activities.

 

(n)                                 Advise Company of major plans or significant
changes in the maintenance or repair of the Pipelines and Terminals.

 

(o)                                 Close Pipeline valves in connection with a
response to any emergency affecting the Pipelines.  The Pipelines shall remain
down until such time that it is determined safe by Company (in consultation with
Operator) to resume operation.  For normal scheduled maintenance, Operator will
provide Company with sufficient advance Notice for Company’s planning purposes.

 

(p)                                 Prepare excavation plans for Pipeline
right-of-way work, and advise Company of any right-of-way work which could
threaten the integrity of the Pipelines.

 

(q)                                 Such other Pipeline and Terminal
maintenance, repair and related services as Company may request from time to
time.

 

(r)                                    The Maintenance Services to be performed
by Operator hereunder shall include, but shall not be limited to, Pipeline
repairs, Terminal repairs, aerial pipeline patrols, population density counts,
right-of-way maintenance, gas leakage surveys, pipeline pigging operations,
cathodic protection work as required by all governmental regulatory agencies,
tank cleaning, tank repair and truck rack maintenance.  Operator will maintain
suitable meter station, valve inspection and meter proving maintenance
programs.  Any operating or maintenance deficiencies so discovered in the
Pipelines or Terminals, or any appurtenances thereto, will be corrected by
Operator.  Operator will provide inspectors for monitoring work performed by
others in the vicinity of the Pipelines and Terminals.

 

(s)                                   Right-of-Way maintenance shall include,
but not be limited to, filling of washes, mowing weeds and brush, and repair
fences.  In all cases where Company’s Pipelines are exposed above the ground,
fences, barricades or other suitable protection shall be erected to protect the
Pipelines and associated equipment from damage due to mowers, trucks or other
vehicles.  In the event that any known excavation is to be performed in the
vicinity of Company’s Pipelines by Operator or third parties, Operator shall
locate, flag and identify the pertinent lines.  Operator shall also provide a
qualified inspector on-site during periods of construction activity.  If a
Company Pipeline should be damaged, a prompt report shall be forwarded to
Company describing the incident, extent of damage, and recommended course of
action.

 

2

--------------------------------------------------------------------------------


 

Exhibit C
Operating Services

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

(a)                                 Day-to-day routine and emergency supervision
of the operation of the Pipelines and Terminals.

 

(b)                                 Operation of the Pipelines and Terminals’
pump stations and other facilities within such operating parameters and
specifications as may be in accordance with sound engineering and operating
practices and applicable Laws.

 

(c)                                  Preparation and retention of appropriate
records and logs as required by applicable Laws and that a prudent provider of
operating services would maintain regarding the Pipelines and Terminals, which
records and logs shall be made available to Company upon request.

 

(d)                                 Operator shall perform monitoring and
control services (SCADA) for the Pipelines.  Operator shall be responsible for
the maintenance of the Pipeline meter station equipment required for performance
of monitoring and control services, product analysis, and custody transfer
measurements in accordance with Company requirements and/or generally accepted
industry practices.

 

(e)                                  Operator shall conduct the actual
operations and maintenance of the Pipelines and Terminals in accordance with the
directions for product and feedstock movements given by Company, and shall
employ such of its own or outside personnel as may be necessary to perform this
operation and maintenance.

 

(f)                                   Determine net volume received and
delivered by utilizing measurement facilities comprised of components of
standard make, installed, operated and maintained in accordance with the latest
edition of the American Petroleum Institute Manual of Petroleum Measurement
Standards and standard industry practices, and reconcile book inventory with
actual inventory.

 

(g)                                  Payment of damages in accordance with
Section 2.06 of the Agreement occurring as a result of, or settlement of, claims
made in connection with the Pipelines and Terminals and Operator’s operation,
maintenance and repair activities.

 

(h)                                 Operator shall include the operation of the
Pipeline meter stations including calibration of measurement and product
analysis equipment, operation of booster pumps, providing custody measurement as
required by Company and the coordination of product and feedstock movements as
directed by Company.  Operator will provide sufficient on-the-job and outside
training to its employees and contractors operating and maintaining the
Pipelines and Terminals for the operation thereof in a safe and efficient manner
in accordance with applicable Operator and governmental rules and regulations
and Laws.  Operator shall prepare, file and renew, as applicable, all operating
licenses and/or permits

 

1

--------------------------------------------------------------------------------


 

as directed by Company.  Operator shall also be responsible for arranging for
payment of any fees in regard to operation of the Pipelines and Terminals.

 

(i)                                     Operator will close Pipeline valves in
connection with a response to any emergency involving the Pipelines.  The
Pipelines shall remain down until such time as it is deemed safe by Company (in
consultation with Operator) to resume operation.

 

(j)                                    Such other operating services as Company
may request from time to time.

 

2

--------------------------------------------------------------------------------


 

Exhibit D
Administrative Services

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

(a)                                 As directed by Company, preparation, filing
and renewal, as applicable, of tariffs with FERC and/or state agencies.

 

(b)                                 As directed by Company, preparation and
filing of permits, permit updates, and other documents required by any
regulatory body or government agency, federal, state or local, if any, having
jurisdiction over Operator, Company or their respective businesses.

 

(c)                                  Maintain fixed asset records of the
Pipelines, Terminals and/or other regulated pipeline systems or terminals that
Operator may operate upon request by Company and acceptance by Operator.

 

(d)                                 Product quality and assurance.

 

(e)                                  Such other administrative services as
Company may request from time to time.

 

1

--------------------------------------------------------------------------------


 

Exhibit E
Construction Services

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

(a)                                 Construction, reconstruction,
reconditioning, overhaul and replacement of Pipelines and Terminals and their
related facilities.

 

(b)                                 Provide such oversight and management
services as may be necessary in connection with the activities described in
item (a) above.

 

(c)                                  Perform all planning, design and
engineering functions related to the activities described in item (a) above as
may be necessary.

 

(d)                                 Facilitate the acquisition of all materials,
equipment, services, supplies and labor necessary for and related to the
activities described in item (a) above.

 

(e)                                  Prepare and/or assist in the preparation of
capital project (AFE) documents for approval by Company.

 

1

--------------------------------------------------------------------------------


 

Exhibit F
Accounting Procedures

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

This Exhibit shall govern the Accounting Procedures with regard to the billing
and/or reimbursement of costs incurred by Operator in connection with the
performance by Operator of the Services pursuant to the Agreement.  These
Accounting Procedures shall be effective from the date hereof until replaced or
modified by mutual agreement of the Parties.

 

1.                                      General Provisions

 

(a)                                 Statements and Billings.  Operator shall
record Company’s financial transactions resulting from this Agreement in
Operator’s financial system and allow Company to access its records in that
system.

 

(b)                                 Payments by Company.  Company shall pay all
charges from Operator in accordance with Section 3.05 of the Agreement.

 

(c)                                  Adjustments.  Except as otherwise provided
in the Agreement, the actual payment of any such bills shall not prejudice the
right of Company to protest or question the correctness or appropriateness
thereof; provided, however, that all bills and statements rendered to Company
during any calendar Year shall conclusively be presumed to be true and correct
after twenty-four (24) Months following the end of any such calendar Year,
unless prior to the end of said twenty-four (24) Month period Company takes
written exception thereto and makes a claim against Operator for adjustment.

 

(d)                                 Financial Records.  Operator shall maintain
accurate books and records in accordance with GAAP (as may be modified by FERC
requirements) and in accordance with the prescribed accounting requirements or
system of accounts mandated by any regulatory body or government agency, both
federal and state, if any, having jurisdiction over Operator, Company, or their
respective businesses.

 

2.                                      Determination of Costs, Expenses and
Expenditures.  Subject to the limitations and determinations hereinafter
prescribed and the provisions of the Agreement, Operator shall be reimbursed for
all costs, expenses, expenditures and fees by or on behalf of Operator in
connection with the provision of the Services.  Such reimbursement shall include
any necessary Direct Costs (as defined in Paragraph 3 below) and the applicable
portion of the Management Fee (as defined in the Omnibus Agreement).

 

(a)                                 It is the intent of the Parties that
Services provided by employees of Operator shall be budgeted and billed by
Operator on a Direct Cost basis pursuant to Section 3.03(a) to the extent that
is feasible to measure and account for the Services directly provided by such
employees to Operator by means of time sheets or other methods approved by
Company.  Direct Costs billed to Company shall normally include field operation
and maintenance personnel, administrative personnel supporting Company on a full
time or near full time

 

1

--------------------------------------------------------------------------------


 

basis, and Home Office personnel (such as engineering and drafting personnel)
typically assigned directly to Company-related projects whose time is accounted
for by time sheets or other methods approved by Company.

 

(b)                                 It is the intent of the Parties that
routine, ongoing Services (Home Office Overhead, General and Administrative
Costs (hereinafter “G&A Costs”)) benefiting Company that are not feasible to
measure and account for on a Direct Cost basis shall be billed by Operator as
part of the Operational and Administrative Services Fee under the Omnibus
Agreement.

 

(c)                                  It is the intent of the Parties that any
G&A Cost associated with Company capital projects be billed as a Direct Cost and
submitted as a line item on capital appropriations submitted by Operator to
Company for approval.  Such G&A Costs shall not be included in the Operational
and Administrative Services Fee under the Omnibus Agreement.

 

(d)                                 Operator reserves the right to submit for
Company review and approval unusual G&A Costs that do not fit normal business
billing patterns.  Such costs might be for items that in Operator’s judgment are
outside the scope of the Administrative Fee work such as engineering and
drafting.  (An example of this might be Operator’s attorney devoting several
weeks exclusively to Company to handle a Company related issue.)

 

3.                                      Direct Costs.  Reimbursement of Operator
shall include, but shall not be limited to, the right to reimbursement for the
following Direct Costs:

 

(a)                                 Labor and Benefits.

 

(i)                                     Salaries and wages of Operator’s
employees (or employees of Operator’s Affiliate) directly assigned to the
operation, maintenance, project work, or other work relating to Company’s
Pipelines and Terminals, including that portion of such employees’ time related
to ancillary activities such as training required by Operator, and in any other
activities required of Operator pursuant to the Agreement.

 

(ii)                                  Operator’s costs of all payroll taxes, and
benefits and allowances and any other payment paid or contributed by Operator
which is measured by Operator’s employees’ compensation; the above to include
without limitation F.I.C.A., Operator’s costs of holiday, vacation, sickness and
disability and other customary allowances, Operator’s current costs of
established plans for employees’ group life insurance, hospitalization,
retirement, stock purchase, and other benefit plans of a like nature.  Such
costs will be charged on a percentage assessment rate on the amount of salaries
and wages chargeable to Company under Paragraph 3(a)(i) above.  The percentage
assessment rate shall be based on Operator’s actual cost experience.  Company
payment to Operator for Operator’s workers’ compensation insurance premium is
provided for in Paragraph 3(h) below and not in this Paragraph 3(a)(ii).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Plant, Property and Equipment.  The cost of
plant, property and equipment purchased, leased or rented from suppliers and
vendors expressly for the purpose of providing Services to Company under the
Agreement.

 

(c)                                  Materials, Supplies, Tools and
Miscellaneous Equipment.  Any materials, supplies, tools and miscellaneous
equipment purchased or furnished by Operator for the benefit of Company shall be
priced at cost.  Equipment provided by Company warehouse shall be priced at
replacement value.  For equipment or materials that are transported to a
location by Operator for the benefit of Company, any costs or expenses incurred
by Operator in connection therewith shall be reimbursed at cost.  Operator shall
make reasonable efforts to ensure costs for such materials, supplies, tools and
miscellaneous equipment are compatible with industry norms.

 

(d)                                 Reimbursable Expenses of Employees. 
Operator shall bill Company for reasonable personal expenses of its (or its
Affiliates’) employees whose salaries, wages and labor costs are chargeable
under Paragraph 3(a)(i) above.  Such reasonable personal expense shall include
out-of-pocket expenditures incurred by employees in the performance of their
duties on behalf of Company and which were reimbursed under the terms of
Operator’s official policy governing reimbursable employee expenses.

 

(e)                                  Autos, Trucks and Heavy Mobile Work
Equipment.  All automotive, truck and other mobile equipment shall be charged on
a direct charge basis that is consistent with Operators practices in charging
such costs to its own facilities.  When a driver or operator is furnished with
any such equipment, the rental rate of such equipment shall not include wages
and expenses of the driver or operator if they will be charged separately.

 

(f)                                   Permits, Licenses and Bond.  Cost of
permits, licenses and bond premiums necessary to perform and provide Services
for the Pipelines and Terminals.

 

(g)                                  Outside Services.  The cost of outside
services and expertise, including but not limited to engineering, fees from
consultants on regulatory matters, provided that the outside services rendered
were for the benefit of Company under the Agreement, including the cost of
contract services required or necessary in the opinion of Operator in connection
with the provision of the Services.  Operator shall make reasonable efforts to
ensure costs for such services are competitive with industry norms.

 

(h)                                 Insurance.  Workers’ compensation insurance
premiums paid or allocated as respects Operator’s employees performing Services
under this Agreement, not to exceed state manual rates for such insurance on a
guaranteed cost basis and charged as an amount per $100 of payroll.

 

(i)                                     Utilities, Communication and Power.  All
costs incurred by Operator on behalf of Company for utility, communication and
power services, plus fuel costs.

 

(j)                                    Maintenance and Repair.  All costs
incurred to maintain the Pipelines and Terminals and related facilities,
periodically inspect the Pipelines and Terminals for damages or other conditions
that could affect the safe, efficient and economical operation of the

 

3

--------------------------------------------------------------------------------


 

Pipelines and Terminals, and perform such repairs to the Pipelines and Terminals
as may be required.

 

(k)                                 Legal Expenses and Claims.  (i) All costs
and expenses, net of insurance proceeds, of handling, investigating and settling
litigation or Claims arising by reason of the provision of the Services, or
necessary to protect or recover any of Company’s property, including, but not
limited to, attorneys fees, court costs, cost of investigation or procuring
evidence and any judgments paid or amounts paid in settlement or satisfaction of
any such litigation or claims.  (Note:  a “baseload” level of in-house legal
assistance for Company is provided and is included by Operator in the
Operational and Administrative Services Fee under the Omnibus Agreement.)

 

(l)                                     Damages and Losses to Pipelines and
Terminals.  To the extent not covered by insurance, all costs or expenses
necessary for the repair or replacement of the Pipelines and Terminals made
necessary because of damages or losses incurred by fire, floods, earthquake,
storm, theft, chemicals spills, accident, or other cause, except those costs or
expenses which Operator is liable for pursuant to Article VI of the Agreement to
which this Exhibit is attached.  Operator shall furnish Company Notice of
damages or losses incurred as soon as practicable after a report thereof has
been received.

 

(m)                             Right-of-Way Costs.  The costs of rights-of-way
and land purchases, damages and appraisals, and legal, regulatory and permit
fees specifically related thereto.

 

(n)                                 Taxes.  All Taxes of every kind and nature
assessed or levied upon or incurred in connection with the Pipelines and
Terminals that have been paid by Operator for the benefit of Company, including
any charges or penalties for late payment thereof, provided such late charge or
fee did not arise from Operator’s gross negligence of willful misconduct in the
filing and payment of the appropriate Tax.

 

(o)                                 Regulatory Costs.  The cost of complying
with mandated regulatory programs, including, but not limited to, DOT operator
qualification training.

 

(p)                                 Other Expenditures.  Any other expenditure
not covered or dealt with in the foregoing provisions of Paragraphs 3(a) through
(o), and that is incurred by Operator in the necessary and proper conduct of the
Services, and that may be captured and billed to Company on a Direct Cost basis.

 

4

--------------------------------------------------------------------------------


 

Exhibit G
Arbitration Procedure

 

Attached to and made a part of that certain Operational Services Agreement (the
“Agreement”), dated June 1, 2013, by and among Phillips 66 Carrier LLC, Phillips
66 Partners Holdings LLC and Phillips 66 Pipeline LLC

 

Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided
that the arbitrators shall include in their report/award a list of findings,
with supporting evidentiary references, upon which they have relied in making
their decision.  Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.  The place of arbitration
shall be Houston, Texas.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications.  Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

1

--------------------------------------------------------------------------------


 

(f)                                   The Parties may, by written agreement
(signed by both Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this Exhibit.

 

2

--------------------------------------------------------------------------------